Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of October 11, 2021 has been received and entered. With the entry of the amendment, claims 9, 13, 16, 19-28 and 31 are canceled, and claims 1-8, 10-12, 14-15, 17-18, 29-30 and 32-33 are pending for examination.

Claim Rejections - 35 USC § 112
The rejection of claims 1-15, 17-19, 29-30 and 32-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendments of October 11, 2021 removing the indicated new matter.



The rejection of claims 13 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of October 11, 2021 cancelling these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikella (US 2006/0060956) in view of EITHER Fujii (US 2007/0023888)  OR Muro (US 2005/0280946), and further in view of Orikasa et al (US 2013/0192873) and Janik et al (US 2015/0044374).
Claim 1: Tanikella provides a method for forming circuit patterns/material for a circuit (with conductive traces, patterns, wiring) with copper patterns, for example (0022, 0024, 0030, 0035).  The method includes forming a substrate where the substrate can be metal with metal plating that can be considered as forming the base substrate (note core 130 with conductive traces) (figure 3, 0032).  A dielectric polymer layer (of polyimide) is formed on the substrate, and includes at least one opening exposing a portion of a surface of the substrate (figures 4-5, 0033-0034).  A seed layer is formed on the dielectric polymer layer and the exposed portion of the surface of the substrate (note seed layer of Cu blanket deposited) (note 0035, figure 6).  Then a patterned photoresist layer is formed on the seed layer (note 0035, figure 6).  Then conductive material (copper) is placed on portions of the seed layer not covered by the patterned photoresist layer (figure 6, 0035).  Then the patterned photoresist layer is stripped off (figure 6, 0035).  Further processing can occur to give more layers (note figure 2, 0036-0037).
(A) Tanikella does not teach that the seed layer has a Cr layer. Tanikella does describe applying the conductive material layer of copper by using electrolytic plating over the seed layer (0035). However,
(A)(1) Using Fujii: Fujii describes applying patterned Cu layers by electrolytic plating, where it is described to provide either a Cu or Cr seed layer on the surface to be 
(A)(2) Using Muro: Muro describes applying patterned Cu layers by electrolytic plating, where before plating a seed layer system with a layer of Cr followed by a layer of copper is applied as a seed layer 13 on a substrate, then a patterned resist is applied to the seed layer and then electrolytic plating of copper is applied to the seed layer, thereafter the resist layer is removed and nickel plating can be applied to the electrolytic plated copper for corrosion control (0027-003o), where this process can be used for making wiring boards (0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella to use a Cr seed layer followed by a Cu seed layer as suggested by Muro with an expectation of predictably acceptable similar seed layer results, since Tanikella indicates that a seed layer of Cu can be applied before applying the resist and then Cu electrolytic plating, and Muro indicates that that for similar application, it is also known to provide a layer of Cr and then a layer of Cu to use as the seed layer.
(B)  Tanikella does not teach that there is electroless plating on top of the conductive material to form a Ni-P plating as claimed.  However, when used, Muro (as discussed for section (A)(2) above), notes using a nickel plating over the copper conductive layer for corrosion control.  Furthermore,

The providing of the Ni-P outer plating can be provided (0033-0041, 0064-0065), including providing an aqueous bath solution comprising solvent (the water to give the aqueous bath), a nickel source, a reducing agent (that is also a phosphorus source, noting the presence of phosphorus) and a complexing agent, and contacting the conductive material with or in the aqueous bath solution (noting the dipping in the bath) so as to be provide electroless plating on top of the conductive material using the aqueous bath solution, where the plating can include nickel and phosphorus (0036-0037, 0064-0065).  The thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range, and an example is given of 0.1 micron (Example 18, Table 1, ,0094), in the claimed range).  The Ni-P plating (protective layer) is described as being of a thickness to give uniform thickness (0017).  As to the amount of Ni and P in the plated layer, it is indicated for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro to provide a Ni-P electroless plating on top of a copper based conductive layer, using contacting the conductive material in an aqueous bath solution comprising a solvent, a nickel source, a phosphorous source and a complexing agent as suggested by Orikasa in order to provide a desirable corrosion protected copper circuit since Tanikella would indicate making copper circuits (wiring) and Muro (when used) also notes copper conductive patterns with nickel plating for corrosion control, and Orikasa would indicate when making copper wiring/circuits, the copper has a problem with corrosion and it would be desirable to provide a Ni-P electroless coating over the copper pattern to help provide corrosion protection, and describes the Ni-P electroless plating using contacting the surface to be plated in an aqueous bath solution comprising a solvent, a nickel source, a phosphorous source and a complexing agent. It would further have been obvious either to use the thickness in the claimed range or to optimize from the claimed range from the values taught by Orikasa above to use, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would further have been obvious either to use the amount in the claimed range or to optimize from the claimed range from the values taught by Orikasa, giving a value prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As to the conductive layer being Cu or Cu alloy, Tanikella notes using Cu which would be desired to be protected as noted by Orikasa above, giving a base layer to be plated (and also note Muro when used, would also indicated this) and, as well, Orikasa indicates that intermediate layer (conductive layer) 2 can be made with Cu material and other metals, and this would at least suggest that a Cu alloy of these materials can be acceptably provided as part of the conductive material layer(0040-0041).
As to the aqueous bath solution also containing stabilizer and pH controlling material, Orikasa notes that the bath can contain nickel such as nickel sulfate, reducing agent/phosphorus of sodium hypophosphite, and complexing agent such as succinic, citric or malic acid (0036), and also controlling pH to control  P concentration (0038).  Janik describes electroless Ni plating (0025), where the plating bath can also contain nickel such as nickel sulfate, reducing agent/phosphorus of sodium hypophosphite giving an Ni-P plating solution and complexing agent including succinic, citric or malic acid (0032-0036), and also indicates using stabilizers such as bismuth to provide a sufficient bath lifetime and reasonable deposition rate (0038) and that pH can be adjusted with pH control agents of sodium or potassium hydroxide (0040). It is also noted that the plating solution can be aqueous (0040).  The substrate to be plated can be a metal such as copper (0056). 

Claim 2: Orikasa and Janik would suggest using nickel sulfate as discussed for claim 1 above.
Claim 3: Orikasa and Janik would suggest using sodium hypophosphite reducing agent as discussed for claim 1 above.
	Claim 4: Janik would suggest using sodium hydroxide or potassium hydroxide as the pH controlling material as discussed for claim 1 above.
	Claim 5: Janik would suggest using bismuth stabilizer as discussed for claim 1 above.
	Claim 6: Orikasa and Janik would suggest using succinic acid as the complexing agent as discussed for claim 1 above, for example.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Claim 8: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range. It would have been obvious to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 10-11: As to the amount of Ni and P in the plated layer, Orikasa indicates for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified (example 1, Table 1), which would give about 11 wt% prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 12: As to the water solvent, this would be suggested by Orikasa, which provides for an aqueous solution (0036) and Janik which also provides an aqueous solution (0040).
Claim 14:  All the features of claim 14 would be suggested by the combination of Tanikella in view of EITHER Fujii OR Muro, and further in view of Oriska and Janik, as discussed for claim 1 (as to the material of the conductive layer), 3, 4 and 6 (as to the reducing agent, pH controlling material, and complexing agent), 10 (as to Ni and P amounts) and 7 (thickness), and as to the “consisting essentially of” for the solution, no other materials are required from the materials listed by Orikasa and the suggested pH controller and stabilizer addition.  Also it is noted that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.” Note the discussion in MPEP 2111.03(III).
Claim 15: the features are suggested as discussed for claim 8 above.
Claims 17-18: the features of these claims are suggested as discussed for claims 11-12 above.

Claims 1-8, 10-12, 14-15, 17-18 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikella (US 2006/0060956) in view of EITHER Fujii (US 2007/0023888)  OR Muro (US 2005/0280946), and further in view of Orikasa et al (US 2013/0192873) and Dutkewych et al (US 3786434).
Claim 1, 29: Tanikella provides a method for forming circuit patterns/material for a circuit (with conductive traces, patterns, wiring) with copper patterns, for example (0022, 0024, 0030, 0035).  The method includes forming a substrate where the substrate can be metal with metal plating that can be considered as forming the base substrate (note core 130 with conductive traces) (figure 3, 0032).  A dielectric polymer layer (of polyimide) is formed on the substrate, and includes at least one opening exposing a portion of a surface of the substrate (figures 4-5, 0033-0034).  A seed layer is formed on the dielectric polymer layer and the exposed portion of the surface of the substrate (note seed layer of Cu blanket deposited) (note 0035, figure 6).  Then a patterned photoresist layer is formed on the seed layer (note 0035, figure 6).  Then conductive material (copper) is placed on portions of the seed layer not covered by the patterned photoresist layer (figure 6, 0035).  Then the patterned photoresist layer is stripped off (figure 6, 0035).  Further processing can occur to give more layers (note figure 2, 0036-0037).
(A) Tanikella does not teach that the seed layer has a Cr layer. Tanikella does describe applying the conductive material layer of copper by using electrolytic plating over the seed layer (0035). However,
(A)(1) Using Fujii: Fujii describes applying patterned Cu layers by electrolytic plating, where it is described to provide either a Cu or Cr seed layer on the surface to be 
(A)(2) Using Muro: Muro describes applying patterned Cu layers by electrolytic plating, where before plating a seed layer system with a layer of Cr followed by a layer of copper is applied as a seed layer 13 on a substrate, then a patterned resist is applied to the seed layer and then electrolytic plating of copper is applied to the seed layer, thereafter the resist layer is removed and nickel plating can be applied to the electrolytic plated copper for corrosion control (0027-003o), where this process can be used for making wiring boards (0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella to use a Cr seed layer followed by a Cu seed layer as suggested by Muro with an expectation of predictably acceptable similar seed layer results, since Tanikella indicates that a seed layer of Cu can be applied before applying the resist and then Cu electrolytic plating, and Muro indicates that that for similar application, it is also known to provide a layer of Cr and then a layer of Cu to use as the seed layer.
(B)  Tanikella does not teach that there is electroless plating on top of the conductive material to form a Ni-P plating as claimed.  However, when used, Muro (as discussed for section (A)(2) above), notes using a nickel plating over the copper conductive layer for corrosion control.  Furthermore,

The providing of the Ni-P outer plating can be provided (0033-0041, 0064-0065), including providing an aqueous bath solution comprising solvent (the water to give the aqueous bath), a nickel source, a reducing agent (that is also a phosphorus source, noting the presence of phosphorus) and a complexing agent, and contacting the conductive material with or in the aqueous bath solution (noting the dipping in the bath) so as to be provide electroless plating on top of the conductive material using the aqueous bath solution, where the plating can include nickel and phosphorus (0036-0037, 0064-0065).  The thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range, and an example is given of 0.1 micron (Example 18, Table 1, ,0094), in the claimed range).  The Ni-P plating (protective layer) is described as being of a thickness to give uniform thickness (0017).  As to the amount of Ni and P in the plated layer, it is indicated for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro to provide a Ni-P electroless plating on top of a copper based conductive layer, using contacting the conductive material in an aqueous bath solution comprising a solvent, a nickel source, a phosphorous source and a complexing agent as suggested by Orikasa in order to provide a desirable corrosion protected copper circuit since Tanikella would indicate making copper circuits (wiring) and Muro (when used) also notes copper conductive patterns with nickel plating for corrosion control, and Orikasa would indicate when making copper wiring/circuits, the copper has a problem with corrosion and it would be desirable to provide a Ni-P electroless coating over the copper pattern to help provide corrosion protection, and describes the Ni-P electroless plating using contacting the surface to be plated in an aqueous bath solution comprising a solvent, a nickel source, a phosphorous source and a complexing agent. It would further have been obvious either to use the thickness in the claimed range or to optimize from the claimed range from the values taught by Orikasa above to use, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would further have been obvious either to use the amount in the claimed range or to optimize from the claimed range from the values taught by Orikasa, giving a value prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As to the conductive layer being Cu or Cu alloy, Tanikella notes using Cu which would be desired to be protected as noted by Orikasa above, giving a base layer to be plated (and also note Muro when used, would also indicated this) and, as well, Orikasa indicates that intermediate layer (conductive layer) 2 can be made with Cu material and other metals, and this would at least suggest that a Cu alloy of these materials can be acceptably provided as part of the conductive material layer(0040-0041).
As to the aqueous bath solution also containing stabilizer and pH controlling material, Orikasa notes that the bath can contain nickel such as nickel sulfate, reducing agent/phosphorus of sodium hypophosphite, and complexing agent such as succinic, citric or malic acid (0036), and also controlling pH to control  P concentration (0038).  Dutkewych describes electroless Ni plating (note column 7, lines 5-25), where it is described that a plating bath for nickel deposition can generally comprise a solvent (such as water), a reducing agent such as hypophosphite, an acid or hydroxide pH adjustor, to provide require pH and a complexing agent (column 1,lines 25-35), giving the minimum contents for the plating bath, and also notes that stabilizers such as bismuth or lead can be present (column 4, lines 15-25), and notes that like Orikasa, nickel as nickel sulfate, sodium hypophosphite, and complexing agents such as succinic or malic acid can be provided (column 4, lines 1-15, column 7, lines 1-15), and where 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro, and further in view of Orikasa to further provide a stabilizing agent such as bismuth and a pH control agent such as sodium hydroxide in the aqueous bath solution as suggested by Dutkewych to provide a desirable stabilized plating solution and to provide desirable pH control, since Orikasa provides an aqueous plating bath with nickel material such as nickel sulfate, reducing agent/phosphorus such as sodium hypophosphite, and complexing agents such as succinic or malic acid and indicates desirable to have pH control, and Dutkewych indicates that an aqueous plating bath with such materials can also desirably have a stabilizer such a bismuth to stabilize the plating solution and use sodium hydroxide for pH control.  For claim 29, when using the bath materials suggested, they would provide a bath consisting of the claimed material as the only materials required.
Claim 2: Orikasa and Dutkewych would suggest using nickel sulfate as discussed for claim 1 above.

	Claim 4: Dutkewych would suggest using sodium hydroxide as the pH controlling material as discussed for claim 1 above.
	Claim 5: Dutkewych would suggest using bismuth stabilizer as discussed for claim 1 above.
	Claim 6: Orikasa and Dutkewych would suggest using succinic acid as the complexing agent as discussed for claim 1 above, for example.
	Claim 7: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range, and an example is given of 0.1 micron (Example 18, Table 1, ,0094), in the claimed range. It would have been obvious either to use the thickness in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Claim 8: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range. It would have been obvious to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 10-11: As to the amount of Ni and P in the plated layer, Orikasa indicates for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified (example 1, Table 1), which would give about 11 wt% P and 89 wt% Ni, in the claimed range. It would have been obvious either to use the amount in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 12: As to the water solvent, this would be suggested by Orikasa, which provides for an aqueous solution (0036) and Dutkewych which also provides an aqueous solution (as noted for claim 1).
Claim 14, 30:  All the features of claim 14 would be suggested by the combination of Tanikella in view of EITHER Fujii OR Muro, further in view of Oriska and Dutkewych as discussed for claim 1 (as to the material of the conductive layer), 3, 4 and 6 (as to the reducing agent, pH controlling material, and complexing agent), 10 (as to Ni and P amounts) and 7 (thickness), and as to the “consisting essentially of” for the solution, no 
Claim 15: the features are suggested as discussed for claim 8 above.
Claims 17-18: the features of these claims are suggested as discussed for claims 11-12 above.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over EITHER (1) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Janik OR (2) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Dutkewych as applied to claims 1-8, 10-12, 14-15 and 17-18 OR 1-8, 10-12, 14-15, 17-18 and 29-30, respectively, above, and further in view of Matsuoka et al (US 5397682).
Claims 32 and 33: As to the forming of the dielectric polymer layer as claimed, as discussed for claim 1 above, Tanikella discusses providing the dielectric polymer layer onto which the wiring/conductive traces are provided, where this dielectric polymer layer is formed on the substrate and can be a polyimide layer.  It is also noted as discussed for claim 1, that this layer can have openings provided.
Matsuoka describes use of polyimide resins for microelectronic industries (column 1, lines 30-40), where polymide films can be formed as a coating using a polymide precursor with a photopolymerizable functional group (so photoimageable), where the formed coating is photocured, then the photocured coating developed to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify EITHER (1) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Janik OR (2) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Dutkewych to use the polyimide application process of Matsuoka as described above with an expectation of forming a predictably acceptable polyimide layer formation, since Tanikella indicates that a patterned polyimide layer can be formed on the substrate as the dielectric layer, where the layer would be a patterned to have openings, and Matuoka teaches a way to form such a polyimide pattern would be a known method where a photosensitive composition with polyimide precursor is deposited to a surface of a substrate by spin coating or other processes, drying, subjecting the precursor to exposure with UV through a photomask, developing to form an opening in the polymer layer, and curing the polyimide precursor to form  polyimide.

Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered. 

(B)  It is argued that Orikasa does not teach all features of the claims and that the other cited references do not cure these defects.
The Examiner notes these arguments, however, the rejections above are maintained.  The combination of references now claimed, including with Tanikella as the primary reference, and the references to Fujii or Muro now provide all the features as claimed, including the dielectric layer with the opening, the seed layer on the dielectric polymer layer and the exposed portion of the surface of the substratea, and the seed layer including a layer of chromium, and the conductive material as copper/copper alloy as discussed in the rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718